DETAILED ACTION
This office action is in response to application 16/424,170, filed on 05/28/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following minor informalities: Figures 2-5 are missing labeling for diagrams or flowcharts that require text for understanding.

Claim Objections
Claims 5, 8, and 15 are objected to because of the following informalities:
Regarding claim 5, the claim recites “wherein the requested for the navigational route”. This should read “wherein the request for the navigational route”.
Regarding claim 8, the claim recites “receiving a navigational data”. This should read simply “receiving [[a]] navigational data”.
Regarding claim 15
The claim recites “receive an aggregated navigational data”. This should read simply “receive [[an]] aggregated navigational data”.
The claim recites “a global positioning sensor operative to determine a currently location”. This should read “a global positioning sensor operative to determine a current location”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without 
Regarding claim 15
“a user input operative to receive a destination and a tow mode indicator”. Examiner interprets “a user input” as a user interface as outlined in P. [0041]. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 1, the claim recites “an output device configured to … couple the navigational route for display to a driver.” It is unclear what is meant by “couple” the navigational route. Examiner interprets the claim would be clear if amended to recite “an output device configured to receive the navigational route from the processor and to display the navigational route 
Regarding claims 5 and 6, the claims recite “The apparatus of claim wherein” and do not indicate which claim they depend on. Because of this, it is unclear if the claim limitations have proper antecedent basis or what the proper scope and limitation of the claims are.
For the purpose of examination, Examiner interprets both claims as being dependent upon claim 1. 
Regarding claim 5, the claim recites “wherein the requested for the navigational route is generated by a user input coupled to the input.” It is unclear, what, specifically “the input” refers to, i.e. if it refers to “a user input” in claim 5 or “an input device” in claim 1.
For the purposes of examination, Examiner interprets “coupled to the input” as “coupled to the input device”.
Regarding claim 8, the claim recites “receiving via a user interface a navigational route request indicative of a towing operation via a user interface”. It is unclear if the claim intentionally recites “a user interface” twice, and relatedly it is unclear if the second recitation of “a user interface” is meant to refer to the same user interface as the first recitation. The claim is therefore unclear.
For the purposes of examination, Examiner treats the limitation as “receiving via a user interface a navigational route request indicative of a towing operation
Regarding claim 17, the claim recites “the user interface”. There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 2-4, 7, and 9-14, the claims are rejected due to their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite “The apparatus of claim wherein”, and do not indicate which claim each is dependent on. For the purposes of examination, Examiner interprets claims 5 and 6 as depending on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohba (US 20160245659), hereinafter Ohba.

Regarding claim 8, Ohba discloses a method comprising:
- receiving a navigational data indicative of a segment traveled with a tow mode engaged via an input device (see at least Ohba P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”; P. [0027]: “The CPU 101 controls an overall operation of the navigation system including determining whether a current routing mode is a towing route mode, accessing a map database comprising restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode and providing route information including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode.  Please note that the towing route mode is one mode of the navigation system 100 which considers traffic restriction information regarding a towing vehicle.”);
- receiving via a user interface a navigational route request indicative of a towing operation via a user interface (see at least Ohba P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”);
- generating the navigational route in response to the navigational data using a processor (see at least Ohba P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”; P. [0027]: “The CPU 101 controls an overall operation of the navigation system including determining whether a current routing mode is a towing route mode, accessing a map database comprising restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode and providing route information including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode.  Please note that the towing route mode is one mode of the navigation system 100 which considers traffic restriction information regarding a towing vehicle.”); and
- displaying the navigational route to a driver on a display device (see at least Ohba P. [0010]: “In another embodiment, the system of route guidance may further include a display controller directly or indirectly coupled to a screen which displays a towing route mode selection menu that allows a user to manually select a towing route mode.  For example, the display controller may display the towing route mode selection menu on the screen when a route search function is activated.”; P. [0024]: “The vehicle navigation system 100 may also include a plurality of means to output an interactive result of user input operations.  For example, the navigation system 100 may include a display controller 112 for generating map images, such as map guide images, arrow guide images, icon images of POIs, possible alerts, as well as menu images related to the map information and the generated map image is stored in a video RAM (VRAM) 113.”).

	Regarding claim 9, Ohba discloses the method of claim 8.
	Ohba further discloses comprising storing the navigational data in a memory and wherein the navigational data is retrieved by the processor in response to the navigational route request (see at least Ohba P. [0008]: “In another aspect, a system of route guidance for a towing vehicle is provided.  This system of route guidance for the towing vehicle includes a processor, one or more sensors which sense vehicle related information and memory having a map database.  The processor may switch a current routing mode to a towing route mode and accesses the map database in the memory which stores restriction information regarding the towing vehicle, and to provide route information including the restriction information regarding the towing vehicle if the current routing mode is the towing route mode.”; P. [0022]: “The vehicle navigation system 100 further includes a map information memory 107 for storing a portion of the map data relevant to ongoing operations of the vehicle navigation system 100 which is read from the data storage medium 105, a point of interest (POI) database memory 108 for storing database information such as POI information which is read out from the data storage medium 105.”).

	Regarding claim 10, Ohba discloses the method of claim 8.
	Ohba further discloses comprising receiving a current location from a global positioning sensor (see at least Ohba P. [0023]: “The vehicle navigation system 100 also includes a position/distance measuring device 109 for measuring a present vehicle position or user position.  For example, the position measuring device 109 has a vehicle speed sensor for detecting a moving distance, a gyroscope for detecting a moving direction, a microprocessor for calculating a position, a global positioning.  system (GPS) received for receiving and analyzing GPS signals, etc.”) and wherein the navigational route is determined in response to the current location (see at least Ohba P. [0025]: “For example, the vehicle interface 122 may be used for retrieving a vehicle's towing status from a towing status controller 131 in the towing vehicle, current driving information from one or more position/distance measuring devices 132 integrated to the towing vehicle, such as … a global positioning system (GPS) for receiving and analyzing GPS signals, etc.” *Examiner notes it is common and well known in the art for a route to be generated from a vehicle’s current location to a destination.; P. [0027]: “The CPU 101 controls an overall operation of the navigation system including determining whether a current routing mode is a towing route mode, accessing a map database comprising restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode and providing route information including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode.”).

	Regarding claim 11, Ohba discloses the method of claim 8.
	Ohba further discloses wherein the navigational route request is indicative of a destination and wherein the navigational route is determined in response to the destination (see at least Ohba P. [0011]: “In one embodiment, in the system of route guidance, the processor may further search a route to a destination considering that the current routing mode is the towing route mode, and guide the route to the destination in the towing route mode.”).

Regarding claim 14, Ohba discloses the method of claim 8.
Ohba further discloses wherein the navigational route request is indicative of a trailer dimension and wherein the navigational route is determined in response to the trailer dimension (see at least Ohba Abstract: “When it is determined that the vehicle is towing another vehicle, traffic restriction information such as a speed limit and a dimension limit associated with each link in a route is obtained by accessing to a map database including such traffic restriction information.”; P. [0011]: “In another example, the processor may further apply dimension limits of the towing vehicle for links in candidate routes respectively, and excludes the route from the candidate routes when the dimension of a combination of the first vehicle and second vehicle exceeds a smallest dimension limit in the route”).

Regarding claim 15, Ohba discloses a vehicle navigational system comprising:
- a receiver operative to receive aggregated navigational data (see at least Ohba P. [0031]: “To allow such functionality, as earlier mentioned, a map database, either locally located or externally located and communicable via network, etc., includes map data that is configured in a layered structure where each layer stores the links, nodes and other information traffic restriction data associated with each link, such as a speed limit and dimension limit for a towing vehicle, in addition to an ordinary vehicle.” *Examiner notes data stored externally from a vehicle and retrieved via a network would be received by a receiver in the vehicle.) indicative of a plurality of segments traveled by a plurality of vehicles with a tow mode engaged (see at least Ohba P. [0008]: “This system of route guidance for the towing vehicle includes a processor, one or more sensors which sense vehicle related information and memory having a map database. The processor may switch a current routing mode to a towing route mode and accesses the map database in the memory which stores restriction information regarding the towing vehicle, and to provide route information including the restriction information regarding the towing vehicle if the current routing mode is the towing route mode.”; P. [0011]: “For example, the processor may further apply speed limits of a towing vehicle for links in candidate routes, and estimate times of arrival for the candidate routes based on the applied speed limits.  In another example, the processor may further apply dimension limits of the towing vehicle for links in candidate routes respectively, and excludes the route from the candidate routes when the dimension of a combination of the first vehicle and second vehicle exceeds a smallest dimension limit in the route” *Examiner interprets that a map database containing route information for both tow-enabled and non-tow-enabled vehicles would be indicative of a plurality of segments traveled by a plurality of vehicles with a tow mode engaged.);
- a global positioning sensor operative to determine a current location (see at least Ohba P. [0023]: “The vehicle navigation system 100 also includes a position/distance measuring device 109 for measuring a present vehicle position or user position.  For example, the position measuring device 109 has a vehicle speed sensor for detecting a moving distance, a gyroscope for detecting a moving direction, a microprocessor for calculating a position, a global positioning.  system (GPS) received for receiving and analyzing GPS signals, etc.”);
- a user input operative to receive a destination and a tow mode indicator (see at least Ohba P. [0006]: “Accordingly, there is a need to provide a method and apparatus of route guidance for a towing vehicle depending on whether the vehicle is towing, which may be addressed by a user or automatically detected by the towing vehicle that is able to consider the towing status of the vehicle, and thus may be more useful for the driver of the towing vehicle.”; P. [0011]: “In one embodiment, in the system of route guidance, the processor may further search a route to a destination considering that the current routing mode is the towing route mode, and guide the route to the destination in the towing route mode.”; P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”);
- a processor operative to determine a navigational route in response to the aggregated navigational data, the current location, the destination and the tow mode indicator (see at least Ohba P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”; P. [0027]: “The CPU 101 controls an overall operation of the navigation system including determining whether a current routing mode is a towing route mode, accessing a map database comprising restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode and providing route information including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode.  Please note that the towing route mode is one mode of the navigation system 100 which considers traffic restriction information regarding a towing vehicle.”); and
- a display operative to display the navigational route to a driver (see at least Ohba P. [0010]: “In another embodiment, the system of route guidance may further include a display controller directly or indirectly coupled to a screen which displays a towing route mode selection menu that allows a user to manually select a towing route mode.  For example, the display controller may display the towing route mode selection menu on the screen when a route search function is activated.”; P. [0024]: “The vehicle navigation system 100 may also include a plurality of means to output an interactive result of user input operations.  For example, the navigation system 100 may include a display controller 112 for generating map images, such as map guide images, arrow guide images, icon images of POIs, possible alerts, as well as menu images related to the map information and the generated map image is stored in a video RAM (VRAM) 113.”).

Regarding claim 16, Ohba discloses the system of claim 15.
Ohba further discloses wherein the navigational route is indicative of a preferred route for towing a trailer (see at least Ohba P. [0031]: “In one embodiment, for searching destination and calculating a route between the start point and the end point (FIG. 2, S204), the navigation system 100 checks various possible links starting from both the start point and the end point.  When performing the route calculation, each link that is connected to the current expansion node is examined with respect to the cost of the link.  The link cost is determined by taking such factors as a distance, a time length, a class of road, speed limits, traffic regulations, etc., into consideration.  Here, the speed limits to be applied in the link cost are speed limits of a towing vehicle if it is determined that the navigation system 100 is in the towing route mode.” *Examiner interprets that a cost of a link and distance, time, class of road, speed limits, and traffic regulations are all exemplary of preferences for a route, and that the selected route is inherently the preferred route based on the preferences.).

Regarding claim 17, Ohba discloses the system of claim 15.
Ohba further discloses wherein the user interface is further operative to receive a trailer dimension and wherein the navigational route is determined in response to the trailer dimension (see at least Ohba P. [0011]: “For example, the processor may further apply speed limits of a towing vehicle for links in candidate routes, and estimate times of arrival for the candidate routes based on the applied speed limits.  In another example, the processor may further apply dimension limits of the towing vehicle for links in candidate routes respectively, and excludes the route from the candidate routes when the dimension of a combination of the first vehicle and second vehicle exceeds a smallest dimension limit in the route”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US 20160245659), hereinafter Ohba, in view of Willis et al. (US 20200271469), hereinafter Willis.

	Regarding claim 1, Ohba teaches an apparatus comprising:
- an input device configured to receive a request for a navigational route wherein the request is indicative of a destination and a tow mode engagement (see at least Ohba P. [0006]: “Accordingly, there is a need to provide a method and apparatus of route guidance for a towing vehicle depending on whether the vehicle is towing, which may be addressed by a user or automatically detected by the towing vehicle that is able to consider the towing status of the vehicle, and thus may be more useful for the driver of the towing vehicle.”; P. [0011]: “In one embodiment, in the system of route guidance, the processor may further search a route to a destination considering that the current routing mode is the towing route mode, and guide the route to the destination in the towing route mode.”; P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”);
- a memory operative to store an aggregated segment data wherein the aggregated segment data is generated in response to tow enabled vehicles traveling the segment (see at least Ohba P. [0011]: “For example, the processor may further apply speed limits of a towing vehicle for links in candidate routes, and estimate times of arrival for the candidate routes based on the applied speed limits.  In another example, the processor may further apply dimension limits of the towing vehicle for links in candidate routes respectively, and excludes the route from the candidate routes when the dimension of a combination of the first vehicle and second vehicle exceeds a smallest dimension limit in the route”);
- a processor operative to generate the navigational route in response to the request for the navigational route and the aggregated segment data (see at least Ohba P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”; P. [0027]: “The CPU 101 controls an overall operation of the navigation system including determining whether a current routing mode is a towing route mode, accessing a map database comprising restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode and providing route information including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode.  Please note that the towing route mode is one mode of the navigation system 100 which considers traffic restriction information regarding a towing vehicle.”); and
- an output device configured to receive the navigational route from the processor and to couple the navigational route for display to a driver (see at least Ohba P. [0010]: “In another embodiment, the system of route guidance may further include a display controller directly or indirectly coupled to a screen which displays a towing route mode selection menu that allows a user to manually select a towing route mode.  For example, the display controller may display the towing route mode selection menu on the screen when a route search function is activated.”; P. [0024]: “The vehicle navigation system 100 may also include a plurality of means to output an interactive result of user input operations.  For example, the navigation system 100 may include a display controller 112 for generating map images, such as map guide images, arrow guide images, icon images of POIs, possible alerts, as well as menu images related to the map information and the generated map image is stored in a video RAM (VRAM) 113.”).
Ohba does not explicitly teach wherein the aggregated segment data is generated in response to a plurality of tow enabled vehicles traveling the segment.
In the same field of endeavor, Willis teaches wherein the aggregated segment data is generated in response to a plurality of similar vehicles traveling a route (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate.  It should be noted that not all drivers will drive all vehicles and so the data that exists for each driver depends on which route segments (and categories of route segments) they have travelled and which vehicles (or types of vehicles) they have driven.  All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”; P. [0047]: “Aggregated vehicle data may be data from a specific vehicle or may be from a number of vehicles of a similar type or from same make and model, such as aggregating data of the vehicle(s) that has (have) traveled along route segments of the same or similar type (or category as noted above).”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of incorporating previous vehicle use over aggregated route segments based on vehicle characteristic and type as taught by Willis in the route aggregation for vehicles with a particular type, the type being a vehicle with an engaged tow mode, in order to determine a tow-enabled vehicle route with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Ohba teaches the apparatus of claim 1.
	Ohba further teaches comprising a global positioning sensor operative to determine a current location (see at least Ohba P. [0023]: “The vehicle navigation system 100 also includes a position/distance measuring device 109 for measuring a present vehicle position or user position.  For example, the position measuring device 109 has a vehicle speed sensor for detecting a moving distance, a gyroscope for detecting a moving direction, a microprocessor for calculating a position, a global positioning.  system (GPS) received for receiving and analyzing GPS signals, etc.”) and wherein the navigational route is further determined in response to the current location (see at least Ohba P. [0025]: “For example, the vehicle interface 122 may be used for retrieving a vehicle's towing status from a towing status controller 131 in the towing vehicle, current driving information from one or more position/distance measuring devices 132 integrated to the towing vehicle, such as … a global positioning system (GPS) for receiving and analyzing GPS signals, etc.” *Examiner notes it is common and well known in the art for a route to be generated from a vehicle’s current location to a destination.).

Regarding claim 3, Ohba teaches the apparatus of claim 1.
Ohba further teaches wherein the request for the navigational route is indicative of a trailer dimension and wherein the navigational route is determined in response to the trailer dimension (see at least Ohba Abstract: “When it is determined that the vehicle is towing another vehicle, traffic restriction information such as a speed limit and a dimension limit associated with each link in a route is obtained by accessing to a map database including such traffic restriction information.”; P. [0011]: “In another example, the processor may further apply dimension limits of the towing vehicle for links in candidate routes respectively, and excludes the route from the candidate routes when the dimension of a combination of the first vehicle and second vehicle exceeds a smallest dimension limit in the route”).

	Regarding claim 4, Ohba teaches the apparatus of claim 1.
	Ohba further teaches wherein the processor is configured to determine the navigational route in response to a preference indication of vehicles traveling the segment with a tow mode enabled (see at least Ohba P. [0031]: “Once it is determined that the navigation system 100 is in a towing route mode, route information will be provided considering that the vehicle is towing. … The link cost is determined by taking such factors as a distance, a time length, a class of road, speed limits, traffic regulations, etc., into consideration. … If a parking lot of a destination does not have any capacity for a towing vehicle, the destination may be excluded from destination candidates.  Thus, route guidance (FIG. 2, S206) including routing information further including restriction information such as speed limits, dimension limits, etc., will be provided while a current routing mode of the navigation system is the towing route mode.”).

	Regarding claim 5, Ohba teaches the apparatus of claim 1.
	Ohba further teaches wherein the request for the navigational route is generated by a user input coupled to the input device (see at least Ohba P. [0024]: “The vehicle navigation system 100 accommodates a plurality of means for receiving user inputs.  For example, the navigation system 100 may include a touch detector 118 for detecting a touch or press input of a user on a touch panel 117 of a touch screen 115, which allows the user to enter intuitive look and feel input.”; P. [0030]: “In another embodiment, it is possible for the navigation system 100 to allow a user to manually and explicitly select the towing route mode.  For example, the navigation system 100 may have a set up menu where the user can turn on the towing route mode (FIG. 2, S202).  Alternatively, the user may be able to set the system to the towing route mode when the user wishes to search a destination and a route to the destination, while operating a search function (FIG. 2, S203).”).

	Regarding claim 6, Ohba teaches the apparatus of claim 1.
	Ohba further teaches wherein the memory is operative to store a segment with tow mode engaged and wherein the navigational route is determined in response to the segment (see at least Ohba P. [0008]: “This system of route guidance for the towing vehicle includes a processor, one or more sensors which sense vehicle related information and memory having a map database.  The processor may switch a current routing mode to a towing route mode and accesses the map database in the memory which stores restriction information regarding the towing vehicle, and to provide route information including the restriction information regarding the towing vehicle if the current routing mode is the towing route mode.”; P. [0031]: “To allow such functionality, as earlier mentioned, a map database, either locally located or externally located and communicable via network, etc., includes map data that is configured in a layered structure where each layer stores the links, nodes and other information traffic restriction data associated with each link, such as a speed limit and dimension limit for a towing vehicle, in addition to an ordinary vehicle.”).
Ohba does not explicitly teach wherein the segment is a previously traveled segment, and wherein the route is determined in response to the segment being previously traveled.
In the same field of endeavor, Willis teaches wherein the segment is a previously traveled segment, and wherein the route is determined in response to the segment being previously traveled (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate. … All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a baseline for vehicle category having previously travelled a route segment using a stored record of previous segment use as taught by Willis in the aggregated route segment determination of Ohba in order utilize previous route travel for a segment and thereby determine a route with a higher likelihood of accommodating a towed vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 7, Ohba teaches the apparatus of claim 1.
(see at least Ohba P. [0008]: “In another aspect, a system of route guidance for a towing vehicle is provided.  This system of route guidance for the towing vehicle includes a processor, one or more sensors which sense vehicle related information and memory having a map database.  The processor may switch a current routing mode to a towing route mode and accesses the map database in the memory which stores restriction information regarding the towing vehicle, and to provide route information including the restriction information regarding the towing vehicle if the current routing mode is the towing route mode.”).

Regarding claim 12, Ohba discloses the method of claim 8.
Ohba does not explicitly disclose further comprising retrieving a previously travelled segment and wherein the navigational route is determined in response to the previously travelled segment.
In the same field of endeavor, Willis teaches further comprising retrieving a previously travelled segment and wherein the navigational route is determined in response to the previously travelled segment (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate. … All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a baseline for vehicle category having previously travelled a route segment using a stored record of previous segment use as taught by Willis in 

Regarding claim 13, Ohba teaches the method of claim 12.
Ohba further teaches wherein a route segment is indicative of a preferred towing segment (see at least Ohba P. [0031]: “Once it is determined that the navigation system 100 is in a towing route mode, route information will be provided considering that the vehicle is towing. … The link cost is determined by taking such factors as a distance, a time length, a class of road, speed limits, traffic regulations, etc., into consideration. … If a parking lot of a destination does not have any capacity for a towing vehicle, the destination may be excluded from destination candidates.  Thus, route guidance (FIG. 2, S206) including routing information further including restriction information such as speed limits, dimension limits, etc., will be provided while a current routing mode of the navigation system is the towing route mode.”).
Ohba does not explicitly teach wherein the route segment is a previously travelled route segment.
In the same field of endeavor, Willis teaches wherein the route segment is a previously travelled route segment (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate. … All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a baseline for vehicle category having previously travelled a route segment using a stored record of previous segment use as taught by Willis in the aggregated route segment determination of Ohba in order utilize previous route travel for a segment and thereby determine a route with a higher likelihood of accommodating a towed vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 18, Ohba discloses the system of claim 15.
Ohba further discloses comprising a memory operative to store a map data and wherein the navigational route is determined in response to the map data (see at least Ohba P. [0008]: “This system of route guidance for the towing vehicle includes a processor, one or more sensors which sense vehicle related information and memory having a map database.  The processor may switch a current routing mode to a towing route mode and accesses the map database in the memory which stores restriction information regarding the towing vehicle, and to provide route information including the restriction information regarding the towing vehicle if the current routing mode is the towing route mode.”; P. [0031]: “To allow such functionality, as earlier mentioned, a map database, either locally located or externally located and communicable via network, etc., includes map data that is configured in a layered structure where each layer stores the links, nodes and other information traffic restriction data associated with each link, such as a speed limit and dimension limit for a towing vehicle, in addition to an ordinary vehicle.”).

In the same field of endeavor, Willis teaches wherein the segment is a previously traveled segment, and wherein the route is determined in response to the segment being previously traveled (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate. … All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a baseline for vehicle category having previously travelled a route segment using a stored record of previous segment use as taught by Willis in the aggregated route segment determination of Ohba in order utilize previous route travel for a segment and thereby determine a route with a higher likelihood of accommodating a towed vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Ohba discloses the system of claim 15.
Ohba further teaches comprising a transmitter operative to transmit a tow-mode enabled segment (see at least Ohba P. [0027]: “For example, the data storage medium 105 stores the map database in which the map data is configured in a layered structure where each layer stores the links, nodes and other information.  Please note that this is merely an example, and it is possible to have the similar structured map database remotely and accessible via network.” *Examiner notes that it is common and well known in the art that a system which stores a map database including tow-mode enabled segments remotely and is accessed by a vehicle navigation system would comprise a transmitter operable to transmit the map information including tow-mode enabled segments.).
Ohba does not explicitly teach wherein the segment is a previously traveled segment.
In the same field of endeavor, Willis teaches wherein the segment is a previously traveled segment (see at least Willis P. [0044]: “In an example, for all (V) driver records there exists (SI) some route segment data and some vehicle data.  Therefore, it is possible to calculate a baseline for all or a subset of drivers across all or a subset of the segment data and across all or a subset of the vehicles, where appropriate. … All or a subset of the driver data by route segment (or category of route segment) or by vehicle or (category of vehicle) can be aggregated to calculate a baseline for each route segment or for each category of route segments, and a baseline for each vehicle or for each category of vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a baseline for vehicle category having previously travelled a route segment using a stored record of previous segment use as taught by Willis in the aggregated route segment determination of Ohba in order utilize previous route travel for a segment and thereby determine a route with a higher likelihood of accommodating a towed vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US 20160245659), hereinafter Ohba.

Regarding claim 19, Ohba discloses the system of claim 15.
(see at least Ohba P. [0031]: “the navigation system 100 checks various possible links starting from both the start point and the end point.” *Examiner notes that it is obvious that a display would be operative to display multiple navigational routes including any number of alternate routes made up of various possible links started from both the start point and end point as recited by Ohba. Examiner further notes that the claim language does not explicitly require the display to actually display the alternate navigational route.),
wherein the alternate navigational route is generated in response to a segment traveled by a plurality of vehicles without a tow mode engaged (see at least Ohba P. [0031]: “Once it is determined that the navigation system 100 is in a towing route mode, route information will be provided considering that the vehicle is towing.  In one embodiment, for searching destination and calculating a route between the start point and the end point (FIG. 2, S204), the navigation system 100 checks various possible links starting from both the start point and the end point.  When performing the route calculation, each link that is connected to the current expansion node is examined with respect to the cost of the link.  The link cost is determined by taking such factors as a distance, a time length, a class of road, speed limits, traffic regulations, etc., into consideration. … For example, a route with a link with a width limit which is shorter than a width of the towing vehicle may be excluded.” *Examiner interprets that a route generated by considering a segment which is part of a map database, but ultimately too narrow for the subject vehicle, and which comes from a map database for use by a navigation system, is exemplary of a route including a segment traveled by a plurality of vehicles without a tow mode engaged.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the known elements of making a display operative to display a route and generating a plurality of routes in response to determining a segment is appropriate for and traveled by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662